                                        1 Abran E. Vigil
                                          Nevada Bar No. 7548
                                        2 Justin A. Shiroff
                                          Nevada Bar No. 12869
                                        3 BALLARD SPAHR LLP
                                          1980 Festival Plaza Drive, Suite 900
                                        4 Las Vegas, Nevada 89135
                                          Telephone: (702) 471-7000
                                        5 Facsimile: (702) 471-7070
                                          E-Mail: vigila@ballardspahr.com
                                        6 E-Mail: shiroffj@ballardspahr.com

                                        7 Attorneys for Plaintiff U.S. Bank National
                                          Association, in trust for the benefit of the
                                        8 Certificateholders of J.P. Morgan Mortgage
                                          Acquisition Trust 2006-RM1, Asset Backed
                                        9 Pass-Through Certificates, Series 2006-RM1

                                       10                            UNITED STATES DISTRICT COURT

                                       11                                      DISTRICT OF NEVADA
1980 FESTIVAL PLAZA DRIVE, SUITE 900
  LAS VEGAS, NEVADA 89135-2958




                                       12 U.S. BANK NATIONAL ASSOCIATION, IN
                                          TRUST FOR THE BENEFIT OF THE                     CASE NO. 2:16-cv-02717- RFB-VCF
        BALLARD SPAHR LLP




                                       13 CERTIFICATEHOLDERS OF J.P.
                                          MORGAN MORTGAGE ACQUISITION
                                       14 TRUST 2006-RM1, ASSET BACKED PASS-
                                          THROUGH CERTIFICATES, SERIES 2006-
                                       15 RM1,

                                       16                         Plaintiff,
                                                                                           STIPULATION AND ORDER TO
                                       17 vs.                                              1) DISMISS CLAIMS BETWEEN
                                                                                           JPMORGAN CHASE BANK,
                                       18 SFR INVESTMENTS POOL 1, LLC, A                   N.A., ELKHORN COMMUNITY
                                          NEVADA LIMITED LIABILITY                         ASSOCIATION, AND SFR
                                       19 COMPANY; ELKHORN COMMUNITY                       INVESTMENTS POOL 1, LLC
                                          ASSOCIATION, A NEVADA NON-PROFIT                 WITH PREJUDICE; AND 2) LIFT
                                       20 CORPORATION,                                     STAY ENTERED MARCH 22,
                                                                                           2018
                                       21                         Defendants.

                                       22 ELKHORN COMMUNITY ASSOCIATION,
                                          A NEVADA NON-PROFIT CORPORATION,
                                       23
                                                        Thirdparty Plaintiff,
                                       24
                                          vs.
                                       25
                                          ABSOLUTE COLLECTION SERVICES,
                                       26 LLC

                                       27                         Thirdparty Defendant.

                                       28


                                            DMWEST #17983655 v1
                                                                                           1    SFR INVESTMENTS POOL 1, LLC, A
                                                                                                NEVADA LIMITED LIABILITY
                                                                                           2
                                                                                                COMPANY,
                                                                                           3
                                                                                                                     Cross Claimant,
                                                                                           4    vs.
                                                                                           5
                                                                                                HEIDI R. WALTERS,
                                                                                           6
                                                                                                                     Cross Defendant.
                                                                                           7
                                                                                                SFR INVESTMENTS POOL 1, LLC, A
                                                                                           8
                                                                                                NEVADA LIMITED LIABILITY
                                                                                           9    COMPANY,

                                                                                          10                         Counter Claimant,
                                                                                                vs.
                                                                                          11
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900
                                                           LAS VEGAS, NEVADA 89135-2958




                                                                                          12    U.S. BANK NATIONAL ASSOCIATION,
BALLARD SPAHR LLP




                                                                                                IN TRUST FOR THE BENEFIT OF THE
                                                                                          13    CERTIFICATEHOLDERS OF J.P.
                                                                                                MORGAN MORTGAGE ACQUISITION
                                                                                          14
                                                                                                TRUST 2006-RM1, ASSET BACKED
                                                                                          15    PASS-THROUGH CERTIFICATES,
                                                                                                SERIES 2006-RM1,
                                                                                          16
                                                                                                                     Counter Defendant.
                                                                                          17

                                                                                          18          Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff U.S. Bank National
                                                                                          19 Association, in trust for the benefit of the Certificateholders of J.P. Morgan

                                                                                          20 Mortgage Acquisition Trust 2006-RM1, Asset Backed Pass-Through Certificates,
                                                                                          21 Series 2006-RM1 (“Trustee”), Defendant/Counterclaimant SFR Investment Pools 1,

                                                                                          22 LLC (“SFR”), Absolute Collection Services, LLC (“ACS”) and Defendant Elkhorn

                                                                                          23 Community Association (“Elkhorn”) (collectively, the “Parties”) hereby stipulate as

                                                                                          24 follows:
                                                                                          25          1.      This action concerns title to real property commonly known as 7241
                                                                                          26 Tigertail Court, Las Vegas, Nevada (“Property”) following a homeowner’s

                                                                                          27 association foreclosure sale conducted on June 17, 2014, with respect to the

                                                                                          28 Property.

                                                                                                                                          2
                                                                                               DMWEST #17983655 v1
                                                                                           1          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                           2 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                           3 Nevada as Instrument Number 20060517-0004105 (“Deed of Trust”), and in
                                                                                           4 particular, whether the Deed of Trust continues to encumber the Property.

                                                                                           5          3.      The Parties to this Stipulation have settled and agreed to release their

                                                                                           6 respective claims, and further agreed that the claims between them, including the

                                                                                           7 Complaint, Counterclaim, and Third-party Complaint, shall be DISMISSED with
                                                                                           8 prejudice;

                                                                                           9          4.      The Parties further stipulate and agree that the $500 in security costs

                                                                                          10 posted by the Trustee on March 7, 2017 pursuant to this Court’s Order [ECF No. 16]

                                                                                          11 shall be discharged and released to the Ballard Spahr LLP Trust Account;
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900
                                                           LAS VEGAS, NEVADA 89135-2958




                                                                                          12          5.      The Parties further stipulate and agree that the two Lis Pendens
BALLARD SPAHR LLP




                                                                                          13 recorded against the Property in the Official Records of Clark County, Nevada, as

                                                                                          14 Instruments Number 20161227-0002804 and 201704180000802 be, and the same

                                                                                          15 hereby are, EXPUNGED;

                                                                                          16          6.      The Parties further stipulate and agree that a copy of this Stipulation

                                                                                          17 and Order may be recorded with the Clark County Recorder;

                                                                                          18          7.      The Parties further agree to lift the stay entered March 22, 2018 [ECF

                                                                                          19 No. 53]; and

                                                                                          20
                                                                                          21                         (Remainder of Page Intentionally Left Blank)

                                                                                          22

                                                                                          23

                                                                                          24
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                           3
                                                                                               DMWEST #17983655 v1
                                                                                           1          8.      Each party in this case number 2:16-cv-02717- RFB-VCF shall bear its

                                                                                           2 own attorneys’ fees and costs.

                                                                                           3
                                                                                               Dated: October __, 2018
                                                                                           4
                                                                                               KIM GILBERT EBRON                             BALLARD SPAHR LLP
                                                                                           5

                                                                                           6 By: _/s/ Jaqueline A. Gilbert _       _         By: /s/ Justin A. Shiroff
                                                                                                 Diana S. Ebron                                 Abran E. Vigil
                                                                                           7     Nevada Bar No. 10580                           Nevada Bar No. 7548
                                                                                                 Jacqueline A. Gilbert                          Justin A. Shiroff
                                                                                           8     Nevada Bar No. 10593                           Nevada Bar No. 12869
                                                                                                 Karen L. Hanks
                                                                                           9     Nevada Bar No. 9578                            1980 Festival Plaza Drive, Suite 900
                                                                                                 7625 Dean Martin Drive, Suite 110              Las Vegas, Nevada 89135
                                                                                          10     Las Vegas, Nevada 89139
                                                                                                                                             Attorneys for Plaintiff/Counter-
                                                                                          11 Attorneys for SFR Investments Pool 1,           Defendant
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                             LLC
                                                           LAS VEGAS, NEVADA 89135-2958




                                                                                          12     BOYACK ORME & ANTHONY                       ABSOLUTE COLLECTION SERVICES
BALLARD SPAHR LLP




                                                                                          13 By: /s/ Christopher B. Anthony________ By: /s/ Shane D. Cox      _________
                                                                                                 Edward D. Boyack, Esq.                 Shane D. Cox, Esq.
                                                                                          14     Nevada Bar No. 5229                    Nevada Bar No. 13852
                                                                                                 Christopher B. Anthony, Esq.           8440 W. Lake Mead Blvd., Suite 210
                                                                                          15     Nevada Bar No. 9748                    Las Vegas, Nevada 89128
                                                                                                 7432 West Sahara Avenue, Suite 101
                                                                                          16     Las Vegas, Nevada 89117            Attorney for Third-Party Defendant,
                                                                                          17 Attorneys for Defendant/Third-Party    Absolute Collection Services, LLC
                                                                                             Plaintiff, Elkhorn Community
                                                                                          18 Association

                                                                                          19                                          IT IS SO ORDERED.
                                                                                          20                                         ________________________________
                                                                                                                                      U.S. DISTRICT
                                                                                                                                     RICHARD        COURT JUDGE
                                                                                                                                                F. BOULWARE,     II
                                                                                          21
                                                                                                                                      Dated: _______________________
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                                          22
                                                                                                                                      DATED this 29th day of October, 2018.
                                                                                          23

                                                                                          24
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                         4
                                                                                               DMWEST #17983655 v1
